Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 1/20/2022.
Claims 1-3 and 5-20 are pending.
The previous rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (RSC Adv., 2013, 3, 15169–15177) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 3, 4, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Kim et al. (RSC Adv., 2013, 3, 15169–15177) is withdrawn in view of applicant’s amendment.
 The previous rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Kim et al. (RSC Adv., 2013, 3, 15169–15177) in view of Radzewich et al. (US2009/0068846) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1, 3-6, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Liu et al. (Journal of Materials Science: Materials in Electronics · December 2016) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177) in view of Radzewich et al. (US2009/0068846) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177) in view of Dong et al. (CN105369271A) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao et al. (US2014/0097231) in view of Obeng et al. (US6,323,131).
Regarding claim 1, Hirao discloses a method for forming a chemical conversion coating on at least one circuit part of a printed wiring board to protect the copper or copper alloy of a circuit part of such a printed wiring board from air oxidation, comprising contacting at least one circuit part of a printed wiring board with a surface treating composition, wherein the circuit part comprises copper or a copper alloy, thereby forming a chemical conversion coating on at least one circuit part of a printed wiring board (para 0022). Hirao disclose the surface treating composition comprises zinc formate (para 0201) and a polar solvent (para 0191 and 0197).  Hirao does not expressly disclose that the zinc formate is adsorbed on the surfaces of the copper or copper alloy.  However, Hirao discloses that inclusion of a zinc compound (such as zinc formate) as an auxiliary agent in the surface treating composition increases the heat resistance of the chemical conversion coating formed on the surface of copper or a copper alloy. Therefore, a person of an ordinary skill in the art would have recognized that zinc formate should be presented and adsorbed on the surfaces of the copper or copper alloy to provide the heat resistance property as taught by Hirao.  Hirao does not disclose the method is carried out in a sealing and pressurizing reaction. However, forming films on the copper surface can be done in a sealing and pressurizing reactor (vapor flow coating, col 3, ln 23-25) as suggested by Obeng.  Therefore, it would have been obvious to one of an ordinary skill in the art to carry out the method of Hirao in a sealing and pressurizing reactor such as the vapor flow coating taught by Obeng with a reasonable expectation of success for protecting the copper or copper alloy of a circuit part of such a printed wiring board from air oxidation.
Regarding claims 5 and 6, Hirao discloses the polar solvent is at least one selected from alcohol, amide and ether (para 0197).
Regarding claim 10, Hirao discloses the metallic copper-containing materials are pure copper materials and the metallic copper-containing materials are copper foil (para 0279).
Claims 1-3, 5, 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231).  The machine translation of CN101274367A is relied upon for the rejection purposes.
Regarding claims 1 and 10, Li discloses a method for improving the oxidation resistance of copper powder, comprising adding copper powder to an aqueous solution (para 0016) containing a polar solvent (glycerol, para 0039) in a sealing and pressurizing reaction (protective atmosphere, para 0023). Hirao discloses a method for forming a chemical conversion coating on a copper or copper alloy martial to protect it from air oxidation using a surface treating composition comprises zinc formate (para 0201).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to add zinc formate to the aqueous solution of Li to increase the heat resistance of the chemical conversion coating formed on the surface of copper or a copper alloy as suggested by Hirao. Hirao does not expressly disclose that the zinc formate is adsorbed on the surfaces of the copper or copper alloy.  However, Hirao discloses that inclusion of a zinc compound (such as zinc formate) as an auxiliary agent in the surface treating composition increases the heat resistance of the chemical conversion coating formed on the surface of copper or a copper alloy. Therefore, a person of an ordinary skill in the art would have recognized that zinc formate should be presented and adsorbed on the surfaces of the copper or copper alloy to provide the heat resistance property as taught by Hirao.  
Regarding claim 2, Li discloses the method comprising mixing the metallic copper-containing materials with the polar solvent, adding the stabilizer and optional the additive (dispersant and/or reducing agent), then conducting the sealing and pressurizing reaction, and then performing liquid-solid separation, washing and drying (para 0016).
Regarding claim 3, Hirao discloses the zinc compound may be present in an amount of preferably from 0.01 wt % to 10 wt %, and more preferably from 0.02 wt % to 5 wt % (para 0203).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to determine the mass ratio of copper powder and zinc formate to the aqueous solution of Li, thereby increasing the heat resistance of the chemical conversion coating formed on the surface of copper or a copper alloy as suggested by Hirao.
Regarding claims 5 and 6, Li discloses the polar solvent is water and a polyhydric alcohol (aqueous solution of glycerol, para 0039).
Regarding claim 9, Li discloses the sealing and pressurizing reaction is conducted at a temperature of 20-300°C for a time of 0.01-100 h (para 0028-29, 0039).
Regarding claim 11, Li discloses the method for anti-corrosion treatment comprises the following steps: 1) adding the copper nanowire into a dispersant and a polar organic solvent and/or water (aqueous solution containing glycerol), and mixing to obtain a copper nanowire dispersion solution (para 0016).  Hirao discloses adding zinc formate to the solution to be dissolve (para 0284).  Li further discloses placing the mixed solution into a pressurized and heated sealing system for a sealing reaction; and then performing liquid-solid separation, and washing (para 0016 and 0039).  The method of Li differs from the claimed in order of mixing ingredients and cooling before performing liquid-solid separation.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and reaction parameters such as temperatures and times are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.04 and 2144.05.
Regarding claim 13, Li discloses the dispersant is polyethylene glycol (diethylene glycol, triethylene glycol, para 0018), wherein the mass ratio of the dispersant to the metallic copper-containing materials is 100:1 to 1:100 (para 0022).
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231) as applied above, further in view of Radzewich et al. (US2009/0068846).
Li in view of Hirao discloses a method for improving the oxidation resistance of copper powder as described above and is incorporated herein by reference.  Li does not disclose the solution comprises an additive, which is an organic amine.  Radzewich discloses using an organic amine for copper passivation (para 0046).  The organic amine can be present in an about from about 1 to about 50 percent by weight (para 0049).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to modify the method of Li to add the organic amine to the reaction solution with a reasonable expectation of success of protecting the copper nanoparticles surface from corrosion and unwanted etching.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231) as applied above, and further in view of Kim et al. (RSC Adv., 2013, 3, 15169-15177). The machine translation of CN101274367A is relied upon for the rejection purposes.
Regarding claim 11, Li and Hirao disclose a method for improving the oxidation resistance of copper powder as described above and is incorporated herein by reference.  Kim discloses a method for improving the oxidation resistance of copper nanoparticles, which are pure copper materials and suggests that the method can be easily extended to oxidation resistive core-shell nanowires. See page 15176, Conclusions. Therefore, based upon the disclosure of Kim, one skilled in the art would carry out the method taught by Li and Hirao for anti-corrosion of copper nanowires unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Regarding claim 12, Kim discloses the copper nanoparticles having a diameter of about 80 nm (Fig. 1).  An ordinary skill in the art would expect the copper wires would have a similar diameter of about 80nm.
Regarding claim 13, Li discloses the dispersant is polyethylene glycol (diethylene glycol, triethylene glycol, para 0018), wherein the mass ratio of the dispersant to the metallic copper-containing materials is 100:1 to 1:100 (para 0022).
Regarding claims 14-18, Li discloses it is known to first removes organic matter on the surface of copper powder by a conventional method, and then removes the copper oxide film with acid (pickling) to clean it (para 0013).  Kim discloses washing the copper nanoparticles after treatment with ethanol (page 15176, Experimental section).  Based upon the disclosure of Kim and Li, one skilled in the art would carry out the method of Li in view of Hirao for improving the oxidation resistance of copper wires to include the steps of cleaning the copper wires prior to treatment to remove organic matter and washing the copper wires after treatment to remove residues and impurities as well as rinsing and drying between steps, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  In addition, reaction parameters such as temperatures and times are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231) and Kim et al. (RSC Adv., 2013, 3, 15169–15177) as applied above, further in view of Dong et al. (CN105369271A).  The machine translations of CN101274367A and CN105369271A are relied upon for the rejection purposes. 
Li and Hirao disclose a method for improving the oxidation resistance of copper and copper alloy powder as described above and is incorporated herein by reference.  Dong discloses a metal surface treatment method comprising degreasing to remove an organic matter from the metal; acid pickling; water rinsing; and drying (para 0011-15).  Kim discloses using ethanol to wash the copper nanoparticles prior to treatment (page 15176, Experimental section).  Dong discloses using sulfuric acid in pickling solution (para 0027).  Even though the references do not disclose the method can be applied to a copper-alloy.  However, since the method provides oxidation resistance to copper, based upon the disclosure of Kim, Hirao and Li, one skilled in the art would carry out the method of Li for improving the oxidation resistance of copper alloys, including copper-nickel alloys, copper-zinc alloys and copper-tin alloys, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  In addition, reaction parameters such as concentrations and times are recognized in the art to be result-effective variables. Thus, the concentrations and temperatures are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Response to Arguments
Applicant’s arguments filed 1/20/2022 have been considered but are moot because the argument does not pertain in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/2/2022